Name: Commission Regulation (EC) No 1177/98 of 5 June 1998 amending Regulation (EC) No 2629/97 with regard to use of the animal identification code by Italy (Text with EEA relevance)
 Type: Regulation
 Subject Matter: animal product;  health;  foodstuff;  means of agricultural production;  marketing;  information technology and data processing
 Date Published: nan

 Avis juridique important|31998R1177Commission Regulation (EC) No 1177/98 of 5 June 1998 amending Regulation (EC) No 2629/97 with regard to use of the animal identification code by Italy (Text with EEA relevance) Official Journal L 163 , 06/06/1998 P. 0019 - 0019COMMISSION REGULATION (EC) No 1177/98 of 5 June 1998 amending Regulation (EC) No 2629/97 with regard to use of the animal identification code by Italy (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 10(a), (b) and (c) thereof,Whereas Commission Regulation (EC) No 2629/97 (2) lays down detailed rules regarding eartags, holding registers and passports as part of the system for the identification and registration of bovine animals;Whereas as far as the code for the identification of bovine animals is concerned, it seems appropriate to take into account the difficulties pointed out by the Italian authorities and to permit those authorities to use a maximum of three supplementary characters; whereas it is important to stipulate that those supplementary characters may not form part of the numeric code;Whereas Regulation (EC) No 2629/97 should therefore be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS REGULATION:Article 1 The following paragraph 4 is added to Article 1 of Regulation (EC) No 2629/97:'4. In addition to the information provided for in paragraph 1, the Italian central competent authority may use a maximum of three supplementary characters. Those characters shall not form part of the numeric code provided for by point (b) of paragraph 2.`Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European CommunitiesThis Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.(2) OJ L 354, 30. 12. 1997, p. 19.